
	

113 HR 530 IH: Government Waste Reduction Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 530
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mrs. Bustos
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Independent Government Waste Reduction
		  Board.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Government Waste Reduction Act
			 of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of Board.
					Sec. 3. Duties of the Board.
					Sec. 4. Powers of the Board.
					Sec. 5. Board personnel matters.
					Sec. 6. Congressional consideration of Board
				recommendations.
					Sec. 7. Termination of the Board.
				
			2.Establishment of
			 Board
			(a)EstablishmentThere is established the Independent
			 Government Waste Reduction Board (hereafter in this Act referred to as the
			 Board).
			(b)Membership
				(1)In
			 general
					(A)AppointmentThe Board shall be composed of 15 members
			 appointed by the President, by and with the advice and consent of
			 Congress.
					(B)QualificationsThe
			 members of the Board shall include individuals with national recognition for
			 their expertise in agencies, efficiency, waste reduction, finance and
			 economics, actuarial sciences, who provide a mix of different professionals,
			 broad geographic representation, and a balance between urban and rural
			 representatives.
					(C)Ethical
			 disclosureThe President
			 shall establish a system for public disclosure by members of the Board of
			 financial and other potential conflicts of interest relating to such members.
			 Members of the Board shall be treated as officers in the executive branch for
			 purposes of applying title I of the Ethics in Government Act of 1978 (Public
			 Law 95–521).
					(D)Conflicts of
			 interestNo individual may
			 serve as a member of the Board if that individual engages in any other
			 business, vocation, or employment.
					(E)Consultation
			 with CongressIn selecting
			 individuals for nominations for appointments to the Board, the President shall
			 consult with—
						(i)the
			 majority leader of the Senate concerning the appointment of 3 members;
						(ii)the
			 Speaker of the House of Representatives concerning the appointment of 3
			 members;
						(iii)the minority
			 leader of the Senate concerning the appointment of 3 members; and
						(iv)the
			 minority leader of the House of Representatives concerning the appointment of 3
			 members.
						(2)Term of
			 officeEach member shall hold
			 office for the duration of the Board.
				(3)Chairperson
					(A)In
			 generalThe Chairperson shall
			 be appointed by the President, by and with the advice and consent of the
			 Senate, from among the members of the Board.
					(B)DutiesThe
			 Chairperson shall be the principal executive officer of the Board, and shall
			 exercise all of the executive and administrative functions of the Board,
			 including functions of the Board with respect to—
						(i)the
			 appointment and supervision of personnel employed by the Board;
						(ii)the
			 distribution of business among personnel appointed and supervised by the
			 Chairperson and among administrative units of the Board; and
						(iii)the use and
			 expenditure of funds.
						(C)GovernanceIn
			 carrying out any of the functions under subparagraph (B), the Chairperson shall
			 be governed by the general policies established by the Board and by the
			 decisions, findings, and determinations the Board shall by law be authorized to
			 make.
					(D)Requests for
			 appropriationsRequests or estimates for regular, supplemental,
			 or deficiency appropriations on behalf of the Board may not be submitted by the
			 Chairperson without the prior approval of a majority vote of the Board.
					(4)RemovalAny member may be removed by the President
			 for neglect of duty or malfeasance in office, but for no other cause.
				(c)Vacancies;
			 Quorum; Seal; Vice Chairperson; Voting on Reports
				(1)VacanciesNo vacancy on the Board shall impair the
			 right of the remaining members to exercise all the powers of the Board.
				(2)QuorumA
			 majority of the members of the Board shall constitute a quorum for the
			 transaction of business, but a lesser number of members may hold
			 hearings.
				(3)SealThe
			 Board shall have an official seal, of which judicial notice shall be
			 taken.
				(4)Vice
			 ChairpersonThe Board shall elect a Vice Chairperson to act in
			 the absence or disability of the Chairperson or in case of a vacancy in the
			 office of the Chairperson.
				(5)Voting on
			 proposalsAny proposal of the Board must be approved by the
			 majority of members present.
				3.Duties of the
			 Board
			(a)Submission of
			 reportNot later than one
			 year after the date of the enactment of this Act, the Board shall submit to
			 Congress and the President a report that advises specific implementation of the
			 recommendations from the March 2011 Government Accountability Office report to
			 Congress, entitled Opportunities to Reduce Potential Duplication in
			 Government Programs, Save Tax Dollars, and Enhance Revenue
			 (GAO–11–318SP) and the February 2012 Government Accountability Office report to
			 Congress, entitled Opportunities to Reduce Duplication, Overlap and
			 Fragmentation, Achieve Savings, and Enhance Revenue (GAO–12–342SP) and
			 shall include—
				(1)a summary of the recommendations;
				(2)an explanation of
			 each recommendation contained in the report and the reasons for including such
			 recommendation;
				(3)an opinion by the Government Accountability
			 Office on whether each recommendation is consistent with the intent of such
			 Government Accountability Office reports;
				(4)a legislative
			 proposal that implements the recommendations; and
				(5)other information
			 determined appropriate by the Board.
				(b)Recommendations
			 requirements
				(1)RequirementsEach recommendation in the report submitted
			 under subsection (a)—
					(A)shall result in a
			 decrease of overall Government spending or an increase of Government revenue;
			 and
					(B)shall not result
			 in—
						(i)any cut in
			 benefits for veterans, members of the Armed Forces, or their families;
			 or
						(ii)any cut in benefits for seniors,
			 including—
							(I)the elimination of
			 guaranteed health insurance benefits for seniors or people with
			 disabilities;
							(II)the conversion of
			 Medicare into a voucher plan that provides limited payments to seniors or
			 people with disabilities to purchase health care in the private health
			 insurance market;
							(III)cuts in Medicaid
			 health insurance benefits;
							(IV)cuts in nursing
			 home care; or
							(V)privatization of
			 Social Security benefits.
							(2)Consultation
			 with other agenciesThe Board
			 shall consult regularly with the Government Accountability Office and other
			 agencies in making the recommendations required under this section.
				4.Powers of the
			 Board
			(a)HearingsThe Board may hold such hearings, sit and
			 act at such times and places, take such testimony, and receive such evidence as
			 the Board considers advisable to carry out this Act.
			(b)Obtaining
			 official dataThe Board may
			 secure directly from any department or agency information necessary to enable
			 it to carry out this section. Upon request of the Chairperson, the head of that
			 department or agency shall furnish that information to the Board on an agreed
			 upon schedule.
			(c)Postal
			 ServicesThe Board may use the United States mails in the same
			 manner and under the same conditions as other agencies of the Federal
			 Government.
			(d)GiftsThe Board may accept, use, and dispose of
			 gifts or donations of services or property.
			(e)OfficesThe Board shall maintain a principal office
			 and such field offices as it determines necessary, and may meet and exercise
			 any of its powers at any other place.
			5.Board personnel
			 matters
			(a)Compensation of
			 Members and ChairpersonEach
			 member of the Board, other than the Chairperson, shall be compensated at a rate
			 equal to the annual rate of basic pay prescribed for level III of the Executive
			 Schedule under section 5315 of title 5, United States Code. The Chairperson
			 shall be compensated at a rate equal to the daily equivalent of the annual rate
			 of basic pay prescribed for level II of the Executive Schedule under section
			 5315 of title 5, United States Code.
			(b)Travel
			 ExpensesThe members of the Board shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Board.
			(c)Staff
				(1)In
			 generalThe Chairperson may,
			 without regard to the civil service laws and regulations, appoint and terminate
			 an executive director and such other additional personnel as may be necessary
			 to enable the Board to perform its duties. The employment of an executive
			 director shall be subject to confirmation by the Board.
				(2)CompensationThe Chairperson may fix the compensation of
			 the executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
				(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Board without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
			(e)Procurement of
			 Temporary and Intermittent ServicesThe Chairperson may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
			6.Congressional
			 consideration of Board recommendations
			(a)Introduction
				(1)In
			 generalOn the day on which
			 the report is submitted by the Board to the Congress under section 3(a), the
			 legislative proposal (described in section 3(a)(4)) contained in the report
			 shall be introduced (by request) in the Senate by the majority leader of the
			 Senate or by Members of the Senate designated by the majority leader of the
			 Senate and shall be introduced (by request) in the House by the majority leader
			 of the House or by Members of the House designated by the majority leader of
			 the House.
				(2)Not in
			 sessionIf either House is not in session on the day on which
			 such legislative proposal is submitted, the legislative proposal shall be
			 introduced in that House, as provided in subparagraph (A), on the first day
			 thereafter on which that House is in session.
				(3)Any
			 memberIf the legislative proposal is not introduced in either
			 House within 5 days on which that House is in session after the day on which
			 the legislative proposal is submitted, then any Member of that House may
			 introduce the legislative proposal.
				(4)ReferralThe
			 legislation introduced under this subsection in the House of Representatives
			 shall be referred to the Committee on Oversight and Government Reform of the
			 House of Representatives. The legislation introduced under this subsection in
			 the Senate shall be referred to the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
				(b)DischargeIf the committee to which a legislative
			 proposal described in subsection (a) is referred has not reported the bill
			 containing such proposal by the end of the 20-day period beginning on the date
			 on which the Board submits the report to Congress under section 3(a), such
			 committee shall be, at the end of such period, discharged from further
			 consideration of such bill, and such bill shall be placed on the appropriate
			 calendar of the House involved.
			(c)Expedited
			 consideration
				(1)ConsiderationOn
			 or after the third day after the date on which the committee to which such a
			 bill is referred has reported, or has been discharged (under subsection (b))
			 from further consideration of, such a bill, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member of the
			 respective House to move to proceed to the consideration of the bill. A member
			 may make the motion only on the day after the calendar day on which the Member
			 announces to the House concerned the Member’s intention to make the motion,
			 except that, in the case of the House of Representatives, the motion may be
			 made without such prior announcement if the motion is made by direction of the
			 committee to which the bill was referred. The motion is highly privileged in
			 the House of Representatives and is privileged in the Senate and is not
			 debatable. The motion is not subject to amendment, or to a motion to postpone,
			 or to a motion to proceed to the consideration of other business. A motion to
			 reconsider the vote by which the motion is agreed to or disagreed to shall not
			 be in order. If a motion to proceed to the consideration of the bill is agreed
			 to, the respective House shall immediately proceed to consideration of the bill
			 without intervening motion, order, or other business, and the bill shall remain
			 the unfinished business of the respective House until disposed of.
				(2)DebateDebate
			 on the bill, and on all debatable motions and appeals in connection therewith,
			 shall be limited to not more than 2 hours, which shall be divided equally
			 between those favoring and those opposing the bill. An amendment to the bill is
			 not in order. A motion further to limit debate is in order and not debatable. A
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the bill is not in order. A motion to
			 reconsider the vote by which the bill is agreed to or disagreed to is not in
			 order.
				(3)Vote on final
			 passageImmediately following the conclusion of the debate on the
			 bill and a single quorum call at the conclusion of the debate if requested in
			 accordance with the rules of the appropriate House, the vote on final passage
			 of the bill shall occur.
				(4)AppealsAppeals
			 from the decisions of the Chair relating to the application of the rules of the
			 Senate or the House of Representatives, as the case may be, to the procedure
			 relating to the bill shall be decided without debate.
				(d)Consideration by
			 other House
				(1)Before
			 passageIf, before the passage by one House of a bill of that
			 House described in subsection (b), that House receives from the other House a
			 bill described in subsection (b), then the following procedures shall
			 apply—
					(A)the bill of the
			 other House shall not be referred to a committee and may not be considered in
			 the House receiving it except in the case of final passage as provided in
			 subparagraph (B)(ii); and
					(B)with respect to a
			 bill described in subsection (b) of the House receiving the bill (i) the
			 procedure in that House shall be the same as if no bill had been received from
			 the other House; but (ii) the vote on final passage shall be on the bill of the
			 other House.
					(2)After
			 passageUpon disposition of the bill received from the other
			 House, it shall no longer be in order to consider the bill that originated in
			 the receiving House.
				(e)Rules of the
			 Senate and HouseThis section is enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a bill described in subsection (b), and it supersedes other rules
			 only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				(f)Calendar day
			 definedIn this section, the term calendar day means
			 a calendar day other than one on which either House is not in session because
			 of an adjournment of more than three days to a date certain.
			7.Termination of
			 the BoardThe Board shall
			 terminate 120 days after the date on which the Board submits the report under
			 section 3(a).
		
